The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 9-11, 13 and 21-22 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on September 14, 2022 has been entered.
Claims 1, 9-11, 13 and 21-22 remain pending and under examination. 
Applicant’s arguments, filed September 14, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (claims 1-13, 15-16, 18-22), directed to a method for treating pulmonary edema associated with heart failure in a domestic animal comprising administering to said domestic animal torasemide (or a pharmaceutically acceptable salt thereof) at a therapeutically effective dose ranging from about 0.10 mg/kg/day to about 0.50 mg/kg/day, as stated in the reply filed September 21, 2021, which is still in effect over the claims. 
	Instant claims 1, 9-11, 13 and 21-22 remain drawn to the elected invention and such claims are herein acted on the merits infra.

Status of Rejections Set Forth in the Final Rejection of April 14, 2022
	The following rejections are each withdrawn in view of Applicant’s most recently filed submission dated September 14, 2022:
	(i) the rejection of claims 1, 9-11 and 21-22 under 35 U.S.C. §103 as being unpatentable over Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) in view of Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) and Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061), as set forth at p.4-9 of the previous Office Action dated April 14, 2022; and
	(ii) the rejection of claim 13 under 35 U.S.C. §103 as being unpatentable over Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) in view of Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) and Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061), as applied to claims 1, 9-11 and 21-22, further in view of Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108), citing to CN 1946379 B (Published May 16, 2012) with its English machine translation as evidence, as set forth at p.9-11 of the previous Office Action dated April 14, 2022. 
	The rejections are each withdrawn in view of the following reasons:
	Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) clearly documents the therapeutic utility of diuretics, such as furosemide (2-8 mg/kg IV every 2-8 hours) or torasemide (0.2-0.8 mg/kg IV), as the mainstay therapy for dogs and cats with pulmonary edema due to congestive heart failure (CHF) or non-cardiogenic pulmonary edema (p.799, para.1; p.807, para.4). Sumner et al. emphasizes that clinical signs of this respiratory distress are relieved by removing excess body water (p.807, para.4), thereby documenting that the primary goal of treating pulmonary edema as a result of heart failure in domestic animals such as dogs and cats is the effective induction of diuresis. Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) further documents the importance of diuretic therapy in the treatment of dogs with CHF to manage fluid retention by inducing diuresis, and discloses oral torasemide as one of such diuretics effective for this purpose at a dose of 0.2 mg/kg, one to three times per day (Table, p.4). Such teachings, therefore, establish the efficacy of torasemide diuretic therapy for the treatment of pulmonary edema in dogs with heart failure when administered orally at a dose of 0.20 mg/kg, one to three times daily.
	The primary difference between the instantly claimed method and the prior art teachings lies in that Applicant specifically claims the administration of oral torasemide to a dog with heart failure to treat pulmonary edema at a dose of 0.26 mg/kg/day to 0.40 mg/kg/day, for a maximum period of five days. While the prior art teachings to Atkins teach that torasemide may be effectively used orally for the treatment of pulmonary edema in dogs with heart failure, and also reasonably suggests oral doses for this therapeutic use between 0.20 mg/kg/day (0.20 mg/kg once daily) to 0.60 mg/kg/day (0.20 mg/kg three times daily) – which circumscribes Applicant’s instantly claimed range of 0.26-0.40 mg/kg/day, the prior art teachings do not clearly teach or reasonably suggest placing a limitation on the duration of administration of doses within this range, i.e., 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days, as claimed. 
	Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061) provides teachings relevant to duration of administration of torasemide for inducing diuresis in dogs with heart failure. Uechi et al. teaches an experimental study of control (healthy) dogs and dogs with mitral regurgitation (“MR”, a form of heart failure) to determine the effects of oral torasemide at a dose of 0.2 mg/kg for 7 days. As noted in Uechi’s Fig.2, p.1059, oral torasemide (0.2 mg/kg) significantly increased 24 hr urine volume over a single administration (on day 1) compared with placebo in both control and MR dogs. Also, Uechi’s study demonstrated that “[t]he 24-hr urinary potassium excretion with torasemide in 7 day administration was significantly decreased compared with 1 day administration in control and MR dogs” (col.2, para.2, p.1058; Fig.4, p.1060). Uechi et al. teaches, “[a] decrease in urinary potassium with torasemide may require administration for several days, because kaliuresis with a single torasemide dose did not differ from placebo in cats or dogs, whereas kaliuresis was not observed after administration for 7 days in control and MR dogs” (col.1, para.1, p.1060). Such teachings in Uechi et al. appear to suggest that effective diuresis yields from a 7-day duration of oral torasemide administration at 0.20 mg/kg/day, and mitigation of excessive potassium loss in the urine (a known adverse side effect of diuretic therapy and, therefore, an effect sought to be minimized by the ordinarily skilled artisan) was observed after 7 days of administration, but not after a single day of administration. As Uechi et al. fails to teach a daily breakdown of the effects of oral torasemide diuretic therapy on urine potassium excretion by day within this 7-day period, Uechi et al. does not provide adequate teachings to suggest that this mitigation of urine potassium excretion would be effectively achieved using only a maximum 5-day period of administration. 
	Moreover, the prior art before the effective filing date of the claimed invention generally suggested the use of oral torasemide for long-term administration beyond Applicant’s instantly claimed “maximum period of five days”. See, e.g., Park et al. (“Application of Torsemide to Two Dogs with Congestive Heart Failure”, Korean J Vet Res, 2014; 54(2):123-126, Published Online June 2014, already of record), which describes administration of oral torasemide (0.25 mg/kg q12h, for a total daily dose of 0.50 mg/kg/day) for treatment of pulmonary edema in a dog with CHF for 5 months (col.2, para.3, p.123-col.1, para.2, p.124); Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108, already of record), which teaches administration of oral torasemide at a dose of 0.2 mg/kg as a single daily dose (i.e., 0.20 mg/kg/day) for 28 days (col.1, para.2, p.106-col.1, para.1, p.108; Table 1, p.107); Oyama et al. (“Use of the Loop Diuretic Torsemide in Three Dogs with Advanced Heart Failure”, Journal of Veterinary Cardiology, 2011; 13:287-292, already of record), which teaches administration of oral torasemide 0.21 mg/kg q12h (i.e., 0.42 mg/kg/day) for at least 63 days (col.2, para.2, p.289; col.1, para.1, p.290); or Toutain et al. (U.S. Patent Application Publication No. 2017/0105979 A1; 2017), which teaches administration of oral forms of torasemide at doses less than 0.1 mg/kg/day for long-term treatment of at least 7 days duration (abstract; p.2, para.[0017]-[0018]; p.4, para.[0074], [0076]; p.4-5, para.[0079]). Taken as a whole such teachings appear to suggest to one of ordinary skill in the art to employ oral torasemide in doses either less than or within this broader range of 0.20 mg/kg/day to 0.60 mg/kg/day (as suggested by Atkins) at a duration longer than the “maximum period of five days” instantly claimed. 
	Applicant now also presents data in the 37 C.F.R. §1.132 Declaration of Emilie Guillot (hereinafter “the Guillot Declaration”) submitted September 14, 2022 in which it is shown that the instantly claimed dosage range of 0.26-0.40 mg/kg/day provides effective diuresis with a stabilized, consistent diuretic effect when restricted to a maximum 5-day period. The Guillot Declaration presents evidence directed to the oral administration of 0.1, 0.2, 0.3 or 0.4 mg/kg/day to 12 adult dogs, who received one of the treatments on day 1 and from days 5-14 (with no treatment on days 2-4 to evaluate the dose from day 1) and a 2-week washout period between dosages (p.15-16, para.[6]). The Guillot Declaration demonstrates that “[t]he mean urine volume excreted per day was relatively constant over time with repeated doses of torasemide up to 0.2 mg/kg/day (see, Tables 1 and 2), but kept increasing for higher doses (see, Tables 3 and 4)” (p.16, para.[7]). However, the Guillot Declaration observed that “[f]or both the 0.3 and 0.4 mg/kg/day groups, the more constant mean urine volumes demonstrate stabilized diuretic effects in the first 5 days of the 10-day period (i.e., Day 5-Day 9 of the experiment)”, as evidenced by “a much smaller difference in their mean urine volumes compared to days 6-10 of the 10-day period” (p.16, para.[7]). The Guillot Declaration states that “[t]his demonstrates that, for the higher doses (i.e., the 0.3 mg/kg/day and 0.4 mg/kg/day groups), the mean urine volumes are more similar to each other in the first 5 days, corresponding with stabilized diuretic effects”, which functions to “minimize[s] inter-individual variability, which can prevent excessive diuretic effects in some dogs that respond highly to the drug” (p.17, para.[7]; p.19-20, para.[9]). As established by the prior art of record, excessive diuresis results in electrolyte disturbances, such as sodium and/or potassium loss, which can lead to cardiac problems. Accordingly, the data presented in the Guillot Declaration demonstrates that Applicant has identified a dosage range with specific duration of use that provides effective and consistent diuresis with the benefit of higher dosages, while mitigating the potential for excessive diuresis in dogs. 
	Though Applicant’s dosage range spans several of the dosages tested in the Guillot Declaration (in claim 1, Applicant recites a dosage range of 0.26-0.40 mg/kg/day), the Guillot Declaration provides sufficient evidence of this effect spanning both 0.30 mg/kg/day and 0.40 mg/kg/day, as well as the lower portion of this range (0.26-0.30 mg/kg/day) when considering the data regarding dosing at 0.20 mg/kg/day (which was shown to provide a consistent, stabilized diuretic effect over both the first 5-day period and the overall 10-day period). The skilled artisan, therefore, viewing the data in the Guillot Declaration would have reasonably expected this stabilized, diuretic effect over the claimed dosage range of 0.26-0.40 mg/kg/day for the maximum 5-day period instantly claimed. Finally, although it is noted that the Guillot Declaration uses adult dogs for the disclosed study and not specifically those with heart failure, it is noted that Uechi’s disclosure demonstrates that the diuretic effects of torasemide in control (healthy) dogs and heart failure dogs were substantially similar, thereby providing at least a reasonable basis to extend the results observed in the Guillot Declaration as being suggestive of the effects in dogs with heart failure that are the subject of the instantly claimed method. 
 
Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1, 9-11, 13 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-11, 14, 22 and 28-29 of U.S. Patent Application No. 15/534,879. 
‘879 recites a method for treating pulmonary edema in a domestic animal with heart failure comprising orally administering to said domestic animal torasemide (or a pharmaceutically acceptable salt thereof) at a therapeutically effective dose ranging from 0.25 mg/kg/day to 0.35 mg/kg/day for a maximum period of five days, wherein the domestic animal is a dog (copending claim 1). ‘879 further defines the pulmonary edema as mild pulmonary edema (copending claim 4), or moderate to severe pulmonary edema (copending claim 5). ‘879 further limits the therapeutically effective dose of torasemide (or salt thereof) to 0.26 mg/kg/day (copending claim 8), or the range from 0.25 mg/kg/day to 0.30 mg/kg/day (copending claim 22). ‘879 specifies that the torasemide (or salt thereof) is administered once or twice daily (copending claim 9). ‘879 further defines the heart failure as a congenital cardiopathy or acquired cardiopathy (copending claim 10), wherein the acquired cardiopathy is further defined as degenerative valvular disease, dilated cardiomyopathy, congestive heart failure, hypertrophic cardiomyopathy, or other non-decompensated heart failure (copending claim 11). ‘879 further limits the oral torasemide (or salt thereof) to a liquid solution, suspension, solid or semi-solid, powder, pellet, capsule, granule, sugar-coated pill, gelule, spray, pill, tablet, paste, implant or gel (copending claim 14). ‘879 further defines the domestic animal as a dog or cat (copending claim 28). ‘879 further recites a method for treating moderate to severe pulmonary edema in a dog with heart failure comprising orally administering to said dog torasemide (or a pharmaceutically acceptable salt thereof) at an initial dose ranging from 0.26 mg/kg/day to 0.35 mg/kg/day for a maximum period of five days, and then at a maintenance dose ranging from 0.13 mg/kg/day to 0.25 mg/kg/day (copending claim 29). 
In claim 1, Applicant recites the oral administration of 0.26 mg/kg/day to 0.40 mg/kg/day torasemide for a maximum period of five days. 
Here, the ‘879 claims recite the oral administration of 0.25 mg/kg/day to 0.35 mg/kg/day torasemide for a maximum period of five days, which clearly overlaps Applicant’s instantly claimed range of “0.26 mg/kg/day to 0.40 mg/kg/day” for a maximum period of five days, thereby rendering the instantly claimed range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 
In claim 29, Applicant recites the treatment of pulmonary edema in a dog with heart failure via administering torasemide at a maintenance dose of 0.13 mg/kg/day to 0.25 mg/kg/day, then a therapeutically effective dose of 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days.
Here, the ‘879 claims recite a method for treating moderate to severe pulmonary edema in a dog suffering from heart failure via orally administering torasemide at an initial dose of 0.26 mg/kg/day to 0.35 mg/kg/day for a maximum period of five days, then at a maintenance dose of 0.13 mg/kg/day to 0.25 mg/kg/day. Such steps are substantially similar to those of Applicant’s instant claim 29, but for the fact that the ‘879 claims provide for the initial dose first in a range that falls clearly within the instantly claimed broader range of 0.26 mg/kg/day to 0.40 mg/kg/day, followed by the maintenance dose within an identical range as that instantly claimed. Although the steps of the ‘879 claims are inverted relative to instant claim 29, the particular ordering and performance of such steps would be generally prima facie obvious absent new or unexpected results effected specifically by the ordering of steps. MPEP §2144.04(IV)(C) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 
This is a provisional nonstatutory double patenting rejection.

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejection, requesting that “the obviousness-type double patenting rejection be held in abeyance until patentable subject matter has been identified” (Remarks, p.11).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s instant application is a continuation-in-part (CIP) of U.S. Patent Application No. 15/534,879, filed June 9, 2017, which is a National Stage (371) entry of PCT Application No. PCT/EP2015/079370, filed December 11, 2015, which claims benefit under 35 U.S.C. §119(a-d) to European Patent Application No. EP 14307024.1, filed December 12, 2014. As the instant claims incorporate a dosing regimen and duration that is not clearly supported by the earlier filed applications (see, e.g., p.3-4 of the October 12, 2021 non-final Office Action), the effective U.S. filing date of the instant claims under consideration is the actual filing date of this application, which is February 7, 2020.
MPEP §804(I)(B)(1)(b)(iii) states that when a provisional nonstatutory double patenting rejection is the only rejection remaining in an application and the application has a later effective U.S. filing date with respect to the conflicting claims than the effective U.S. filing date of the reference application, then “the rejection should be maintained until applicant overcomes the rejection”. MPEP §804(I)(B)(1)(b)(iii) states that Applicant may provide arguments pointing out specific distinctions believed to render the claims patentable over the applied reference application, or file a compliant terminal disclaimer in the later-filed application. Note that “[t]he effective U.S. filing date of an original application is the earliest of: (1) [t]he actual filing date of the application; or (2) [t]he filing date of the earliest application for which the application is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as to such conflicting claims.” MPEP §804(I)(B)(1)(a).
For these reasons supra, rejection of claims 1, 9-11, 13 and 21-22 is proper.

Conclusion
Rejection of claims 1, 9-11, 13 and 21-22 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 23, 2022